Mr. Justice O’Connor delivered the opinion of the court. Abstract of the Decision. 1. Judgment, § 493*—when record of judgment against principal admissible against surety. A record of a judgment against the principal, a building contractor, is admissible in an action against the surety on the bond where there is no contention that any fraud was used in obtaining the judgment against the "principal, or that the various items or expenses which it was claimed were expended in the completion of the building, upon default of the contractor, were not correct, or that the amount of the judgment making up these items was not correct, and constituted a prima facie case. 2. Appeal and error, § 1411*—when finding of jury not disturbed. A finding of a jury based on conflicting evidence, and sustained by the trial judge, will not be disturbed on appeal. 3. Judgment, § 493*-—what does not affect admissibility of against principal in action against surety. The admissibility of a record of a judgment against the principal on a building contractor’s bond, in an action against the surety on the bond, is not affected by the fact that the first action was in assumpsit and the later action was in debt.